Name: Council Directive 75/270/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Germany)
 Type: Directive
 Subject Matter: nan
 Date Published: 1975-05-19

 Avis juridique important|31975L0270Council Directive 75/270/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Germany) Official Journal L 128 , 19/05/1975 P. 0010 - 0032++++( 1 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . ( 2 ) OJ NO C 62 , 15 . 3 . 1975 , P . 19 . COUNCIL DIRECTIVE OF 28 APRIL 1975 CONCERNING THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS WITHIN THE MEANING OF DIRECTIVE NO 75/268/EEC ( GERMANY ) ( 75/270/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL DIRECTIVE NO 75/268/EEC ( 1 ) OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS , AND IN PARTICULAR ARTICLE 2 ( 2 ) THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY COMMUNICATED TO THE COMMISSION , IN ACCORDANCE WITH ARTICLE 2 ( 1 ) OF DIRECTIVE NO 75/268/EEC , 28 AREAS SUITABLE FOR INCLUSION IN THE COMMUNITY LIST OF LESS-FAVOURED AGRICULTURAL AREAS AS WELL AS INFORMATION RELATING TO THE CHARACTERISTICS OF THE AREAS ; WHEREAS AS AN INDEX OF VERY DIFFICULT CLIMATIC CONDITIONS , ACCORDING TO THE FIRST INDENT OF ARTICLE 3 ( 3 ) OF DIRECTIVE NO 75/268/EEC , A MINIMUM ALTITUDE OF 800 M AT THE CENTRAL POINT OF THE TOWN OR THE AVERAGE ALTITUDE OF THE PARISH HAS BEEN SELECTED ; WHEREAS WHEN THERE WAS A COMBINATION OF THE CLIMATIC FACTOR AND THE STEEP SLOPE FACTOR , ACCORDING TO ARTICLE 3 ( 3 ) OF DIRECTIVE NO 75/268/EEC , THIRD INDENT , A MINIMUM ALTITUDE OF 600 M AND , AT THE SAME TIME , A SLOPE OF AT LEAST 18 % WERE SELECTED ; WHEREAS IN CASES INVOLVING THE PRESENCE OF INFERTILE LAND AND ECONOMIC RESULTS OF FARMING WHICH WERE APPRECIABLY LOWER THAN THE MEAN AS PROVIDED FOR IN ARTICLE 3 ( 4 ) ( A ) AND ( B ) OF DIRECTIVE NO 75/268/EEC THE AREAS WERE DEFINED BY USING A COMPLEX INDEX : " THE AGRICULTURAL COMPARABILITY INDEX " ( LANDWIRTSCHAFTLICHE VERGLEICHSZAHL , LVZ ) WHICH IS USED BY THE LOCAL TAX AUTHORITIES TO INDICATE THE ECONOMIC RESULTS OF FARMING ; WHEREAS THIS INDEX IS BASED ON NATURAL PRODUCTIVITY ( SOIL QUALITY AND CLIMATIC CONDITIONS ) AND IS ADJUSTED USING FACTORS SUCH AS HETEROGENEITY OF THE LAND , NATURAL DRAINAGE CONDITIONS , ETC . , INCLUDING PRODUCTION CONDITIONS ; WHEREAS THE MAXIMUM VALUE OF THE ABOVEMENTIONED INDEX WAS FIXED AT 25 FOR THE AREAS OF NATURALLY LESS-FAVOURED REGIONS ( VON DER NATUR BENACHTEILIGTE GEBIETE ) ; WHEREAS IN THE AREAS OF NORTHERN GERMANY ( NOS 1 , 3 , 6 , 7 AND 10 ) , THIS VALUE WAS FIXED AT 15 , OR , WHERE THE AREA OF PERMANENT MEADOW AND PASTURE COVERED MORE THAN 40 % OF THE UTILIZED AGRICULTURAL AREA , AT 20 , OR , AGAIN , WHERE IT COVERED MORE THAN 60 % OF THE UTILIZED AGRICULTURAL LAND , AT 25 , THE NATIONAL AVERAGE BEING 40 ; WHEREAS , FOR AREAS WITH A LOW DENSITY OF POPULATION IN ACCORDANCE WITH ARTICLE 3 ( 4 ) ( C ) OF DIRECTIVE NO 75/268/EEC , THE INDEX USED HAS THE RELATIVELY HIGH VALUE OF 100 INHABITANTS PER SQUARE KILOMETRE ; WHEREAS NEVERTHELESS , THIS IS CONSIDERABLY LESS THAN 50 % OF THE NATIONAL AVERAGE ( 244 ) AND WHEREAS THIS IS A REFLECTION OF THE POSITION OF A MEMBER STATE WITH A VERY HIGH LEVEL OF ECONOMIC DEVELOPMENT WHICH HAS ENDOWED ITS REGIONS ( THE MAJORITY OF WHICH HAVE MANY RECREATIONAL FACILITIES ) WITH A HIGH DEGREE OF INFRASTRUCTURE AND SERVICES ; WHEREAS TO BE ECONOMIC SUCH INFRASTRUCTURE AND SERVICES REQUIRE A RELATIVELY HIGH POPULATION DENSITY ; WHEREAS , MOREOVER , THE LOWEST PROPORTION OF THE WORKING POPULATION ENGAGED IN AGRICULTURE AS A PERCENTAGE OF THE TOTAL WORKING POPULATION WAS FIXED AT 15 % ( WITH THE EXCEPTION OF TWO AREAS - 13.2 AND 13.3 % ) ; WHEREAS THE NATIONAL AVERAGE IS 7.1 % ; WHEREAS FOR THE DEFINITION OF THE AREAS AFFECTED BY SPECIFIC HANDICAPS , WHICH MAY BE INCLUDED AMONG THE LESS-FAVOURED AREAS AS PROVIDED FOR IN ARTICLE 3 ( 5 ) OF DIRECTIVE NO 75/268/EEC , ACCOUNT WAS TAKEN OF THE OCCURENCE BOTH OF UNFAVOURABLE NATURAL PRODUCTION CONDITIONS ( LVZ GENERALLY BELOW 25 ) AND OF HANDICAPS DUE TO COASTAL PROTECTION AND THE PRESERVATION OF THE COUNTRYSIDE ; WHEREAS , MOREOVER , THEIR TOTAL COMBINED AREAS DO NOT EXCEED 2.5 % OF THE AREA OF THIS MEMBER STATE ( 1.9 % ) ; WHEREAS THE NATURE AND LEVEL OF THE ABOVEMENTIONED INDICES UTILIZED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY TO DEFINE THE THREE TYPES OF AREA NOTIFIED TO THE COMMISSION , CORRESPOND RESPECTIVELY TO THE CHARACTERISTICS OF THE MOUNTAIN AREAS , THE LESS-FAVOURED AREAS AND THE AREAS AFFECTED BY SPECIFIC HANDICAPS , ACCORDING TO ARTICLE 3 ( 3 ) , ( 4 ) AND ( 5 ) OF DIRECTIVE NO 75/268/EEC ; WHEREAS , ACCORDING TO THE INFORMATION SUPPLIED BY THE MEMBER STATE CONCERNED , THESE AREAS HAVE ADEQUATE INFRASTRUCTURES , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE AREAS SITUATED IN THE FEDERAL REPUBLIC OF GERMANY WHICH APPEAR IN THE ANNEX ARE PART OF THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS WITHIN THE MEANING OF ARTICLE 3 ( 3 ) , ( 4 ) AND ( 5 ) OF DIRECTIVE NO 75/268/EEC . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 28 APRIL 1975 . FOR THE COUNCIL THE PRESIDENT M . A . CLINTON ANNEX : SEE O.J . NO L 128 OF 19 . 5 . 75